Appeal by the defendant from a judgment of the County Court, Suffolk County (Iliou, J.), rendered October 6, 2011, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
“In determining whether a defendant violated a condition of his or her release under the judicial diversion program, the court may conduct a summary hearing consistent with due process and sufficient to satisfy the court that the defendant has, *923in fact, violated the condition” (CPL 216.05 [9] [b]; see People v Fiammegta, 14 NY3d 90, 96 [2010]). Here, the County Court conducted a hearing at which it received a report and sworn testimony from a case manager for the judicial diversion program detailing the defendant’s violations of the conditions of his release under that program. Contrary to the defendant’s contention, the hearing was conducted in accordance with the requirements of due process.
The defendant’s remaining contentions are without merit. Rivera, J.P., Hall, Roman and Miller, JJ., concur.